Citation Nr: 1825823	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to March 1978 and from February 1980 to August 1981.  He died in November 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the VA Pension Management Center in St. Paul, Minnesota.  Original jurisdiction for the appellant's claim was transferred to the VA Regional Office (RO) in Muskogee, Oklahoma, prior to certification to the Board.

The Appellant appeared at a hearing before the undersigned in January 2018.  A transcript of the hearing is of record.

The issue of entitlement to DIC based on service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Appellant withdrew her appeal of the denial of entitlement to nonservice-connected death pension benefits on the record during the January 2018 hearing before the undersigned.

2.  The Appellant received the Veteran's VA compensation payment for the month of his death.

3.  There is no indication the Veteran had a pending claim or benefits that were due an unpaid at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of entitlement to nonservice-connected death pension benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).

The Appellant withdrew her appeal of the denial of entitlement to nonservice-connected death pension benefits on the record during the January 2018 hearing before the undersigned.  Accordingly, the Board finds that the Appellant has clearly and unambiguously withdrawn the appeal of the denial of entitlement to nonservice-connected death pension benefits.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.

II.  Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Thus, payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid.  The appellant received the Veteran's VA compensation payment for the month of his death.  Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute, and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

During the January 2018 hearing before the undersigned, the Appellant's representative reported that he was in the process of obtaining an opinion regarding the Veteran's cause of death from his treating psychologist, G.A.R., Ph.D.  The undersigned informed the Appellant and her representative that the Board would hold the record open in her case for sixty days for the opinion to be submitted.  The Board did not receive an opinion in the sixty-day period after the hearing.  Nevertheless, the record includes an August 2013 letter from G.A.R., Ph.D., that suggests there may be relevant treatment records in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Appellant in obtaining any available treatment records for the Veteran from G.A.R., Ph.D.

2.  Readjudicate the issue on appeal, to include whether a VA opinion is necessary based on any records that may be obtained pursuant to the directive above.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


